     Case 1:20-cv-00687-JTN-SJB ECF No. 9 filed 09/03/20 PageID.64 Page 1 of 8



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION
                                         ______

DARREN DEON JOHNSON,

                       Plaintiff,                      Case No. 1:20-cv-687

v.                                                     Honorable Janet T. Neff

B. DIXON-INGALLS et al.,

                       Defendants.
____________________________/

                           OPINION DENYING LEAVE
                 TO PROCEED IN FORMA PAUPERIS - THREE STRIKES

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Plaintiff sought leave to proceed in forma pauperis, and his request initially was granted.

(ECF No. 7.) However, because Plaintiff has filed at least three lawsuits that were dismissed as

frivolous, malicious or for failure to state a claim, he is barred from proceeding in forma pauperis

under 28 U.S.C. § 1915(g). The Court therefore will vacate its July 28, 2020, order granting pauper

status and direct Plaintiff to pay the $400.00 civil action filing fee applicable to those not permitted

to proceed in forma pauperis. This fee must be paid within twenty-eight (28) days of this opinion

and accompanying order. If Plaintiff fails to pay the fee, the Court will order that this case be

dismissed without prejudice. Even if the case is dismissed, Plaintiff must pay the $400.00 filing

fee in accordance with In re Alea, 286 F.3d 378, 380-81 (6th Cir. 2002).

                                             Discussion

               The Prison Litigation Reform Act (PLRA), Pub. L. No. 104-134, 110 Stat. 1321

(1996), which was enacted on April 26, 1996, amended the procedural rules governing a prisoner’s

request for the privilege of proceeding in forma pauperis. As the Sixth Circuit has stated, the
   Case 1:20-cv-00687-JTN-SJB ECF No. 9 filed 09/03/20 PageID.65 Page 2 of 8



PLRA was “aimed at the skyrocketing numbers of claims filed by prisoners–many of which are

meritless–and the corresponding burden those filings have placed on the federal courts.” Hampton

v. Hobbs, 106 F.3d 1281, 1286 (6th Cir. 1997). For that reason, Congress created economic

incentives to prompt a prisoner to “stop and think” before filing a complaint. Id. For example, a

prisoner is liable for the civil action filing fee, and if the prisoner qualifies to proceed in forma

pauperis, the prisoner may pay the fee through partial payments as outlined in 28 U.S.C. § 1915(b).

The constitutionality of the fee requirements of the PLRA has been upheld by the Sixth Circuit.

Id. at 1288.

                In addition, another provision reinforces the “stop and think” aspect of the PLRA

by preventing a prisoner from proceeding in forma pauperis when the prisoner repeatedly files

meritless lawsuits. Known as the “three-strikes” rule, the provision states:

        In no event shall a prisoner bring a civil action or appeal a judgment in a civil action
        or proceeding under [the section governing proceedings in forma pauperis] if the
        prisoner has, on 3 or more prior occasions, while incarcerated or detained in any
        facility, brought an action or appeal in a court of the United States that was
        dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon
        which relief may be granted, unless the prisoner is under imminent danger of
        serious physical injury.

28 U.S.C. § 1915(g). The statutory restriction “[i]n no event,” found in § 1915(g), is express and

unequivocal. The statute does allow an exception for a prisoner who is “under imminent danger

of serious physical injury.” The Sixth Circuit has upheld the constitutionality of the three-strikes

rule against arguments that it violates equal protection, the right of access to the courts, and due

process, and that it constitutes a bill of attainder and is ex post facto legislation. Wilson v. Yaklich,

148 F.3d 596, 604-06 (6th Cir. 1998).

                Plaintiff has been an active litigant in the federal courts in Michigan. In three of

Plaintiff’s lawsuits, the Court entered dismissals on the grounds that the cases were frivolous,

malicious, and/or failed to state a claim. See Johnson v. Quist, No. 2:12-cv-11907 (E.D. Mich.
                                                   2
   Case 1:20-cv-00687-JTN-SJB ECF No. 9 filed 09/03/20 PageID.66 Page 3 of 8



July 10, 2012); Johnson v. Kuehne, No. 2:12-cv-12878 (E.D. Mich. July 31, 2012); Johnson v.

Harrison, No. 2:12-cv-12543 (E.D. Mich. Aug. 2, 2012). Plaintiff also has, on multiple occasions,

been denied leave to proceed in forma pauperis, because he has accumulated three strikes.

Johnson v. Brown et al., No. 1:20-cv-434 (W.D. Mich. May 29, 2020); Johnson v. Hoober et al.,

No. 1:18-cv-855 (W.D. Mich. Aug. 10, 2018); Johnson v. Pallas et al., No. 1:17-cv-1016 (W.D.

Mich. Dec. 5, 2017); Johnson v. Miller, No. 1:17-cv-884 (W.D. Mich. Oct. 24, 2017); Johnson v.

Mark, No. 2:17-cv-10232 (E.D. Mich. Jan. 27, 2017); Johnson v. Kinder, No. 2:16-cv-12698 (E.D.

Mich. Aug. 23, 2016); Johnson v. Hulet, No. 1:13-cv-837 (W.D. Mich. Aug. 15, 2013).

               Moreover, Plaintiff’s allegations do not fall within the “imminent danger”

exception to the three-strikes rule. 28 U.S.C. § 1915(g). The Sixth Circuit set forth the following

general requirements for a claim of imminent danger:

               In order to allege sufficiently imminent danger, we have held that “the threat
       or prison condition must be real and proximate and the danger of serious physical
       injury must exist at the time the complaint is filed.” Rittner v. Kinder, 290 F. App’x
       796, 797 (6th Cir. 2008) (internal quotation marks omitted). “Thus a prisoner’s
       assertion that he or she faced danger in the past is insufficient to invoke the
       exception.” Id. at 797–98; see also [Taylor v. First Med. Mgmt., 508 F. App’x 488,
       492 (6th Cir. 2012)] (“Allegations of past dangers are insufficient to invoke the
       exception.”); Percival v. Gerth, 443 F. App’x 944, 946 (6th Cir. 2011) (“Assertions
       of past danger will not satisfy the ‘imminent danger’ exception.”); cf. [Pointer v.
       Wilkinson, 502 F.3d 369, 371 n.1 (6th Cir. 2007)] (implying that past danger is
       insufficient for the imminent-danger exception).

                In addition to a temporal requirement, we have explained that the
       allegations must be sufficient to allow a court to draw reasonable inferences that
       the danger exists. To that end, “district courts may deny a prisoner leave to proceed
       pursuant to § 1915(g) when the prisoner’s claims of imminent danger are
       conclusory or ridiculous, or are clearly baseless (i.e. are fantastic or delusional and
       rise to the level of irrational or wholly incredible).” Rittner, 290 F. App’x at 798
       (internal quotation marks and citations omitted); see also Taylor, 508 F. App’x at
       492 (“Allegations that are conclusory, ridiculous, or clearly baseless are also
       insufficient for purposes of the imminent-danger exception.”).

Vandiver v. Prison Health Services, Inc., 727 F.3d 580, 585 (6th Cir. 2013). A prisoner’s claim

of imminent danger is subject to the same notice pleading requirement as that which applies to

                                                 3
   Case 1:20-cv-00687-JTN-SJB ECF No. 9 filed 09/03/20 PageID.67 Page 4 of 8



prisoner complaints. Id. Consequently, a prisoner must allege facts in the complaint from which

the Court could reasonably conclude that the prisoner was under an existing danger at the time he

filed his complaint, but the prisoner need not affirmatively prove those allegations. Id.

               Plaintiff alleges that he suffers from back problems that cause him to suffer pain

and may cause him to lose control of his legs and collapse on occasion. Plaintiff’s back problems

have been the subject of several of his prior lawsuits. Most relevantly, in Johnson v. Brown et al.,

No. 1:20-cv-434 (W.D. Mich.), Plaintiff complained that, after a medical lay-in from his job in the

bakery caused by a reinjury to his back, Defendant Food Director M. Brown moved Plaintiff from

the bakery to the serving line to in an attempt to accommodate Plaintiff’s limited ability to bend

and lift. Plaintiff complained that standing in one place, as required by serving line work, was not

feasible. Plaintiff indicated that he thought a position in “produce” might work. Brown told

Plaintiff that he would offer him such a position if it came available. Plaintiff alleged that positions

had come available, but Brown did not offer them to Plaintiff. Plaintiff also claimed that he

complained to Defendant Facility Business Manager B. Dixon-Ingalls, who shortened Plaintiff’s

hours and limited him to a single shift, as requested by Food Service Director Brown, in order to

accommodate Plaintiff’s limitations. Plaintiff expressly alleged in Case No. 1:20-cv-434 that

Defendant Dixon-Ingalls informed Plaintiff that Food Service Director Brown was responsible for

determining the assignments of prisoners in food service and that Plaintiff should inform Brown

of his medical restrictions so that Brown could accommodate those restrictions. (1:20-cv-434,

ECF No. 1-1, PageID.7.) Finally, Plaintiff complained that Defendant Deputy Warden Stewart,

as a superior to Brown and Dixon-Ingalls, could have ordered the other defendants to place

Plaintiff in a position to accommodate his needs.




                                                   4
   Case 1:20-cv-00687-JTN-SJB ECF No. 9 filed 09/03/20 PageID.68 Page 5 of 8



               Under the circumstances of Case No. 1:20-cv-434, the Court concluded that

Plaintiff’s allegations did not support a finding that Plaintiff was in imminent danger of serious

physical injury from the conduct of the Defendants. The Court noted that Plaintiff did not contend

that he was being forced to work when he was physically unable to do so; rather, he complained

that Defendants would not place him in the assigned job he wanted in “produce.” The Court noted

that Plaintiff did not allege that Defendants were in some way responsible for a failure to treat

Plaintiff, or that they were are unwilling to accommodate Plaintiff’s limitations. To the contrary,

Plaintiff’s allegations showed only that Plaintiff preferred different accommodations.

               In the instant case, filed only two months after Case No. 1:20-cv-434, Plaintiff

again sues Defendant Dixon-Ingalls, seeking a prison job that he believes would better

accommodate his physical limitations. In his affidavit in support of the instant complaint, Plaintiff

wholly fails to mention the fact that Dixon-Ingalls reduced his hours at the request of his manager

and that Dixon-Ingalls informed him that she had no control over his assignment in food service.

Although Plaintiff claims to be in imminent danger of serious physical injury, he does not allege

either that Dixon-Ingalls has denied him medical care or has any authority over his medical care.

Moreover, Plaintiff’s prior allegations and attachments fail to demonstrate that Defendant Dixon-

Ingalls has the authority either to move him into a different kitchen job or is interfering with his

assignment to a different job by the food service director. Further, Plaintiff’s only allegation

against Defendant Barnes is that Barnes allegedly retaliated against him by denying his grievance

about the issue. Such an allegation does not even support a claim against Defendant Barnes,

Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999) (holding that denying a grievance does not

create liability under § 1983), much less demonstrate that Defendant Barnes is placing Plaintiff in

imminent danger of serious physical injury.



                                                 5
   Case 1:20-cv-00687-JTN-SJB ECF No. 9 filed 09/03/20 PageID.69 Page 6 of 8



               Because Defendants cannot provide him any relief that would alleviate his alleged

serious risk of physical injury, Plaintiff is not in imminent danger from these Defendants. See

Pettus v. Morgenthau, 554 F.3d 293, 297 (2d Cir. 2009) (seminal case, holding that there be some

nexus between the imminent danger alleged by the prisoner and the legal claims asserted in his

complaint); Andrews v. Cervantes, 493 F.3d 1047, 1053-54 (9th Cir. 2007); Ciarpaglini v. Saini,

352 F.3d 328, 330 (7th Cir. 2003); Day v. Maynard, 200 F.3d 665, 667 (10th Cir. 1999) (holding

that a prisoner does not meet the imminent-danger exception when he is no longer facing risk from

the defendants he sues, because he has since been transferred to a different prison); see also Ball

v. Hummel, 577 F. App’x 96, 96 n.1 (3d Cir. 2014) (citing Pettus); Chavis v. Chappius, 618 F.3d

162, 171 (2nd Cir. 2010) (citing Pettus and requiring a nexus between the claims alleged and the

asserted imminent danger).

               Although the Sixth Circuit has not yet specifically addressed the nexus issue, see

Vandiver, 727 F.3d at 588 (declining to reach issue), this Court concurs with the five circuits that

have recognized a nexus rule in order to protect the meaning of the entire provision. As the Pettus

court reasoned, a reading of the statute that incorporates a nexus rule is consistent with the

fundamental rule of statutory construction requiring that a statute be read as a whole. 554 F.3d at

297. The rule of construction has been regularly repeated by the Supreme Court: “The meaning—

or ambiguity—of certain words or phrases may only become evident when placed in context. . . . It

is a ‘fundamental canon of statutory construction that the words of a statute must be read in their

context and with a view to their place in the overall statutory scheme.’” FDA v. Brown &

Williamson Tobacco Corp., 529 U.S. 120, 132-33 (2000) (quoting Davis v. Mich. Dep’t of

Treasury, 489 U.S. 803, 809 (1989)), quoted in Nat’l Ass’n of Home Builders v. Defenders of

Wildlife, 551 U.S. 644, 666 (2007).



                                                 6
   Case 1:20-cv-00687-JTN-SJB ECF No. 9 filed 09/03/20 PageID.70 Page 7 of 8



                As applied to § 1915(g), the exception must be read in light of the strong general

thrust of the Prison Litigation Reform Act (PLRA), Pub. L. No. 104-134, 110 Stat. 1321 (1996),

which was “aimed at the skyrocketing numbers of claims filed by prisoners–many of which are

meritless–and the corresponding burden those filings have placed on the federal courts.” Hampton

v. Hobbs, 106 F.3d 1281, 1286 (6th Cir. 1997). In addition, § 1915(g) itself states that “[i]n no

event shall a prisoner bring a civil action or appeal . . .” if he has three strikes, unless his complaint

alleges facts that fall within the narrow exception in issue. 28 U.S.C. § 1915(g) (emphasis added);

Pettus, 554 U.S. at 297. Interpreting the statute without some link between the imminent danger

alleged and the redress sought, would cause the exception to swallow the rule, permitting a prisoner

to file as many lawsuits as he wishes on any subject—as long as he can state that he is in imminent

danger from something, even something unrelated to the action he brings. Such a reading also is

inconsistent with the general rule of statutory construction, which requires that exceptions to a rule

be read narrowly, so as not to undermine the general rule. See 2A Norman J. Singer, Statutes and

Statutory Construction, § 47.11 at 250–51 (6th ed. 2000) (“[W]here a general provision in a statute

has certain limited exceptions, all doubts should be resolved in favor of the general provision rather

than exceptions.”). Because Plaintiff’s allegations concerning ostensibly “imminent” dangers are

incapable of redress in the instant case against the instant Defendants, Plaintiff cannot demonstrate

the requisite nexus.

                For these reasons, § 1915(g) prohibits Plaintiff from proceeding in forma pauperis

in this action. The Court therefore will vacate its July 28, 2020, order granting pauper status

(ECF No. 7). The Court also will direct that Plaintiff, within twenty-eight (28) days from the date

of entry of this order, shall pay the entire civil action filing fee, which is $400.00. When Plaintiff

pays his filing fee, the Court will screen his complaint as required by 28 U.S.C. § 1915A and 42



                                                    7
   Case 1:20-cv-00687-JTN-SJB ECF No. 9 filed 09/03/20 PageID.71 Page 8 of 8



U.S.C. § 1997e(c). If Plaintiff does not pay the filing fee within the 28-day period, this case will

be dismissed without prejudice, but Plaintiff will continue to be responsible for payment of the

$400.00 filing fee. An order consistent with this opinion shall issue.



Dated:    September 3, 2020                          /s/ Janet T. Neff
                                                     Janet T. Neff
                                                     United States District Judge


SEND REMITTANCES TO THE FOLLOWING ADDRESS:

Clerk, U.S. District Court
399 Federal Bldg.
110 Michigan St., N.W.
Grand Rapids, MI 49503

All checks or other forms of payment shall be payable to “Clerk, U.S. District Court.”




                                                 8
